DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12-15, 17-20, 30-33 and 35-54 are pending
Claims 1-11, 16, 21-29, and 34 are cancelled
Claims 39-54 are newly added
Claims 12-15, 17-20, 30-33 and 35-54 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 03/03/2021 & 03/19/2021 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12-15, 17-20, 30-33 and 35-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “displaying confirmation screen” in line 18. However, claim 12 previously recites a confirmation screen and the confirmation screen in lines 13 and 15. Therefore, it is unclear if the applicant is referring to the same confirmation screen or a new/different screen?
Claim 12 further recites the limitation “scan an image of an original” in line 22. However, claim 12 previously recites “scans an image on an original” in line 5 above. Therefore, it is unclear if the applicant is referring to the same image of the original or a new/different one?
Claim 12 further recites “transmit the generated image” in line 23. However, claim 12 previously recites “generate the image data” in line 22 above. Therefore, there is insufficient antecedent basis for the limitation “transmit the generated image” in the claim.
Claim 12 further recites “the destination received” in line 23. However, claim 12 only recites “a destination” in line 7 above. Therefore, there is insufficient antecedent basis for the limitation “the destination received” in the claim.
Claims 13-15 and 17-20
Claim 15 recites the limitation “the user authentication information”. There is insufficient antecedent basis for the limitation “the user authentication information” in the claim.
Claim 17 recites the limitation “the received destination” in line 2. However, claim 12 previously recites “the destination received” in line 23. Therefore, there is insufficient antecedent basis for the limitation “the received destination” in the claim.
Claim 19 recites the limitation “the received destination” in line 2. However, claim 12 previously recites “the destination received” in line 23. Therefore, there is insufficient antecedent basis for the limitation “the received destination” in the claim.
Claim 20 recites the limitation “an image” in line 2.  However, claim 12 previously recites “an image” in lines 5 and 22. Therefore, it is unclear if the applicant is referring to the same image or a new/different one?
Independent claim 30 recites the limitation “based on receiving a user operation while the user interface is displaying the confirmation screen, the scanner to scan…” in lines 16-17. However, independent claim 12 previously recites “based on receiving a user operation while the user interface is displaying the transmission screen, the scanner to scan…”” in lines 20-21. Therefore, it is unclear how two different screens lead to identical set of operations, unless it is a typo and applicant is referring to displaying transmission screen instead?
Claim 30 further recites the limitation “scan an image of an original” in lines 17-18. However, claim 30 previously recites “scans an image on an original” in line 3 above. Therefore, it is unclear if the applicant is referring to the same image of the original or a new/different one?

Claim 30 further recites “transmit the generated image” in line 19. However, claim 30 previously recites “generate image data” in line 18 above. Therefore, there is insufficient antecedent basis for the limitation “transmit the generated image” in the claim.
Claim 30 further recites “the destination received” in line 19. However, claim 30 only recites “a destination” in line 5 above. Therefore, there is insufficient antecedent basis for the limitation “the destination received” in the claim.
Claims 31-33 and 35-38 are also rejected since these claims depend upon claim 30.
Claim 33 recites the limitation “the user authentication information”. There is insufficient antecedent basis for the limitation “the user authentication information” in the claim.
Claim 35 recites the limitation “the received destination” in line 2. However, claim 30 previously recites “the destination received” in line 19. Therefore, there is insufficient antecedent basis for the limitation “the received destination” in the claim.
Claim 37 recites the limitation “the received destination” in line 2. However, claim 30 previously recites “the destination received” in line 19. Therefore, there is insufficient antecedent basis for the limitation “the received destination” in the claim.

Claim 38 recites the limitation “an image” in line 2.  However, claim 30 previously recites “an image” in lines 3 and 17. Therefore, it is unclear if the applicant is referring to the same image or a new/different one?
Claim 39 recites the limitation “scan an image of an original” in line 24. However, claim 39 previously recites “scans an image on an original” in line 5 above. Therefore, it is unclear if the applicant is referring to the same image of the original or a new/different one?
Claim 39 further recites “transmit the generated image” in line 26. However, claim 39 previously recites “generate the image data” in line 25 above. Therefore, there is insufficient antecedent basis for the limitation “transmit the generated image” in the claim.
Claims 40-46 are also rejected since these claims depend upon claim 39.
Claim 42 recites the limitation “the user authentication information”. There is insufficient antecedent basis for the limitation “the user authentication information” in the claim.
Claim 43 recites the limitation “the received destination” in line 2. However, claim 39 previously recites “the destination received” in line 26. Therefore, there is insufficient antecedent basis for the limitation “the received destination” in the claim.
Claim 45 recites the limitation “the received destination” in line 2. However, claim 39 previously recites “the destination received” in line 26. Therefore, there is insufficient antecedent basis for the limitation “the received destination” in the claim.

Claim 46 recites the limitation “an image” in line 2.  However, claim 39 previously recites “an image” in lines 5 and 24. Therefore, it is unclear if the applicant is referring to the same image or a new/different one?
Independent claim 47 recites the limitation “based on receiving a user operation while the user interface is displaying the confirmation screen, the scanner to scan…” in lines 17-18. However, independent claim 12 previously recites “based on receiving a user operation while the user interface is displaying the transmission screen, the scanner to scan…”” in lines 23-24. Therefore, it is unclear how two different screens lead to identical set of operations, unless it is a typo and applicant is referring to displaying transmission screen instead?
Claim 47 recites the limitation “scan an image of an original” in line 18. However, claim 47 previously recites “scans an image on an original” in line 3 above. Therefore, it is unclear if the applicant is referring to the same image of the original or a new/different one?
Claim 47 further recites the limitation “generate image data” in lines 18-19. However, claim 47 previously recites “generate image data” in line 3. Therefore, it is unclear if the applicant is referring to the same generated image data or a new/different one?
Claim 47 further recites “transmit the generated image” in line 19. However, claim 47 previously recites “generate image data” in line 18 above. Therefore, there is insufficient antecedent basis for the limitation “transmit the generated image” in the claim.
Claims 48-54
Claim 50 recites the limitation “the user authentication information”. There is insufficient antecedent basis for the limitation “the user authentication information” in the claim.
Claim 51 recites the limitation “the received destination” in line 2. However, claim 47 previously recites “the destination received” in line 20. Therefore, there is insufficient antecedent basis for the limitation “the received destination” in the claim.
Claim 53 recites the limitation “the received destination” in line 2. However, claim 47 previously recites “the destination received” in line 20. Therefore, there is insufficient antecedent basis for the limitation “the received destination” in the claim.
Claim 54 recites the limitation “an image” in line 2.  However, claim 47 previously recites “an image” in lines 3 and 18. Therefore, it is unclear if the applicant is referring to the same image or a new/different one?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-15, 17-20, 30-33 and 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6 and 9-10 of U.S. Patent No. 10,009,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are just a differently structured with slightly different elements and wording than the issued patent as can be seen from the analysis below where some independent claims of instant application appear to be broader version of the patented application. 
The patent broadly refers to receiving transmission destination and changing screen from predetermined screen to a transmission setting screen according to a first user operation and on transmission setting screen performing transmission to destination according to second user operation. While the instant application refers to displaying a confirmation screen with first and second item and displaying or not displaying transmission screen based on selection of first or second item and then carry out transmission to the destination received according to a user operation, claim 12 and wherein claim 39 additionally adds, to display a confirmation screen for setting a received transmission destination. Therefore, the limitations in instant application are very similar to the parent application.
Furthermore, the parent contains more limitations that differentiate the two different screen changes. All this does is further define that two screens are different when displayed for carrying out/not carrying out different functions. By already having two different screens, the instant application refers to it as being different for utilizing a different set of interface functions shown where selection of first or second choice items leads to a screen different screen displayed or not. However, the parent containing two different screens where one is changed to another based upon a first user operation and to be able to change to other based on second user selection to perform transmission 
In regards to claims 12-15, 17-20, 30-33 and 35-54 of the instant application and in comparison to claims 1, 3, 5-6 and 9-10 of ‘511: 

15/989590
10,009,511
12. (Currently Amended) An image processing apparatus that provides a plurality of functions including at least a transmission function, and communicable with a communication terminal wirelessly, the image processing apparatus comprising: a user interface; a scanner that scans an image on an original and generates image data based on the image; a communication interface that transmits the generated image data to a destination; a memory device storing instructions; and at least one processor that implements the instructions stored in the memory device to: control image 











13. (Previously Presented) The image processing apparatus according to claim 12, wherein the at least one processor further notifies the communication terminal that the generated image data is not being transmitted based on receiving the user selection of the second item.  







14. (Previously Presented) The image processing apparatus according to claim 12, wherein the at least one processor further: sets whether to perform a user authentication function; and controls the user interface, in a case where the user authentication function is set to perform, to display a predetermined information based on authentication information received from the communication terminal regardless of a screen displayed by the user interface.  




18. (Previously Presented) The image processing apparatus according to claim 
19. (Previously Presented) The image processing apparatus according to claim 12, wherein the transmission screen is for executing a transmission to the received destination.  
  
  
39. (New) An image processing apparatus that provides a plurality of functions including at least a transmission function, and communicable with a communication terminal wirelessly, the image processing apparatus comprising: a user interface; a scanner that scans an image on an original and generates image data based on the image; a communication interface that transmits the generated image data to a destination; 5Application No. 15/989,590Attorney Docket No. CANO-3217A a memory device storing instructions; and at least one processor that implements the instructions stored in the memory device to: control the image 







30. (Currently Amended) A non-transitory computer-readable storage medium storing a computer-executable program executable by at least one processor of an image processing apparatus including a user interface and a scanner that scans an image on an original to generate image data and a communication interface that transmits the generated image data to a 

5. The image processing apparatus according to claim 1, wherein: the predetermined screen includes a displayed item for executing the transmission function, and the first user operation is for selecting the displayed item for executing the transmission function. 


    6. The image processing apparatus according to claim 5, wherein: the predetermined screen includes a displayed item for canceling the execution of the transmission function, and in a case where a third user operation for canceling the execution of the transmission function is received from the operation device while the predetermined screen is displayed on the operation 

    3. The image processing apparatus according to claim 1, wherein: the plurality of functions further include an authentication function for authenticating a user that sent the request regarding the transmission function, the at least one processor further determines, in a case where the authentication function is enabled, regardless of the screen currently displayed on the operation device, whether or not to change the screen displayed on the operation device to the predetermined screen in accordance with a result of authentication. 

    10. The image processing apparatus according to claim 1, further comprising: a facsimile interface for the 
   

1. An image processing apparatus having a plurality of functions, including at least a copy function and a transmission function, and communicable with a mobile terminal via a network, the image processing apparatus comprising: an operation device; a reading device that reads an original; a memory device that stores instructions; and at least one processor that implements the instructions stored in the memory to: control the operation device to display a selection screen where a desired function, among the plurality of functions, is selectable; 
5. The image processing apparatus according to claim 1, wherein: the predetermined screen includes a displayed item for executing the transmission function, and the first user operation is for selecting the displayed item for executing the transmission function. 


    9. A non-transitory computer-readable storage medium storing a computer-executable program executable by at least one processor of an image processing apparatus having a plurality of functions, including at least a copy function and a transmission function, and communicable with a mobile terminal via a network, and including an operation 


Instant claims 31-33 and 35-38 are the computer-readable storage medium claims and are analogous to claims 13-15 and 17-20 of the instant application and therefore similarly rejected by under the Double Patenting doctrine. Instant claims 40-41 and 44-45 are analogous to claims 3, 6 and 10 of the issued patent and therefore similarly rejected by under the Double Patenting doctrine. Instant claims 47-54 are the computer-readable storage medium claims and are analogous to claims 39-46 of the instant application and therefore similarly rejected by under the Double Patenting doctrine. The examiner additionally notes that the claims 15, 17, 20, 42-43, 46 of the instant application are obvious variants of the double patenting rejection stated above.

Response to Arguments
Applicant’s arguments, see Remarks filed on 03/03/2021 and 03/19/2021, with respect to claims 12-15, 17-20, 30-33 and 35-54 have been fully considered and are persuasive.  Therefore previous 103 rejection(s) have been withdrawn.
A new set of 112(b) claim rejections are made (see above).
A new set of double patenting rejection is made (see above).

Allowable Subject Matter
Claims 12-15, 17-20, 30-33 and 35-54 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejection as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Yoshida et al., US 2006/0026434 in view of Koitabashi, US 2008/0077878 teach displaying a user interface with plurality of functions and selecting a first item or the second item on the displayed screen and performing transmission to the destination set but fails to explicitly teach the currently amended limitations of  independent claims namely, “based on receiving a first user operation while the user interface is displaying the confirmation screen, the user interface to display a transmission screen to set the destination received from the communication terminal as the transmission destination; control, based on receiving a second user operation while the user interface is displaying the confirmation screen, the user interface to not display the transmission screen; and control, based on receiving a third user operation while the user interface is displaying the transmission screen, the scanner to scan an image of an original to generate the image data, and then control the communication interface to transmit the generated image to the destination received from the communication terminal”.
Dependent claims would also be allowable based on their dependency on the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PAWAN DHINGRA/Examiner, Art Unit 2672